—Judgment, Supreme Court, New York County (Richard Carruthers, J.), rendered August 30, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the first and second degrees, and sentencing him to concurrent terms of 15 years to life and 3 years to life, respectively, unanimously affirmed.
The court properly denied defendant’s application pursuant to Batson v Kentucky (476 US 79 [1986]). The record supports the court’s finding that the nondiscriminatory reasons provided by the prosecutor for the challenges in question were not pretextual. This finding is entitled to great deference (see People v Hernandez, 75 NY2d 350 [1990], affd 500 US 352 [1991]), and we do not find any disparate treatment by the prosecutor of similarly situated panelists. Concur — Ellerin, J.P., Williams, Lerner, Friedman and Gonzalez, JJ.